Title: Benjamin Smith Barton to Thomas Jefferson, 13 [April] 1815
From: Barton, Benjamin Smith
To: Jefferson, Thomas


          
            Dear Sir,  March Apr. 13. 1815.
            I acknowledge, with many thanks, the receipt of your package, which came safe to-day. The letters will, doubtless, be highly valuable to me. They contain every thing I could wish for.
            I beg your acceptance of a few (3) small tracts in natural history.They may amuse you & our friend Mr Randolph, in a hour of leisure.  Sickness stopped me short, in the progress of my publication of several other & more important essays, &c. These, with the return of health, I shall yet give to the public. The first number of my Archaeologia may, possibly, amuse you: the subsequent numbers will, I trust, be acceptable to the public.
            I shall be very anxious to learn, that Persoon has come safe. Both vols. have been sent: the 2d by the earlier mail.
            I shall take great pleasure & pride in writing to you, from Europe. In the meanwhile, I remain, Sir, with very great respect, & with the sincerest wishes for your health & happiness, Your much obliged
            friend, &c.,B. S. Barton.
          
          
            P.S. I beg you to present my respects compliments to all my your family, & especially to the head of the younger part of it, my respected friend, Colonel Th: M: Randolph.
          
        